Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0249
                      Lower Tribunal No. F21-16623
                          ________________


                           Michael Arslanian,
                                 Petitioner,

                                     vs.

                          Daniel Junior, et al.,
                               Respondents.



     A Case of Original Jurisdiction – Habeas Corpus.

      Carlos J. Martinez, Public Defender, and Deborah Prager, Assistant
Public Defender, for petitioner.

      Ashley Moody, Attorney General, and Richard L. Polin, Assistant
Attorney General, for respondent The State of Florida.


Before SCALES, LINDSEY, and MILLER, JJ.

     MILLER, J.
      Petitioner, Michael Arslanian, seeks relief in habeas corpus,

contending his motion for bond modification was denied without adequate

regard for his financial circumstances. For the reasons that follow, we deny

the petition.

                              BACKGROUND

      After Arslanian was alleged to have discharged a firearm from a

vehicle, striking an occupied residence, a first appearance judge found

probable cause for shooting a deadly missile, discharging a firearm from a

vehicle, and possession of a firearm by a convicted felon. The judge set a

standard bond in the amount of $22,500.

      At arraignment, the State filed a felony information charging Arslanian

with the first two counts only, and the bond remained unchanged. Arslanian

subsequently filed a written motion for a bond modification, seeking release

on electronic monitoring to a residential substance abuse and mental health

treatment facility. In the motion, he alleged that although he had strong

community ties and did not pose a risk of flight, he had no savings or source

of income to apply to the payment of the bond.

      The trial judge convened a hearing, at the outset of which he stated he

had reviewed the modification motion. During the hearing, the defense

asserted that Arslanian’s indigency and community ties weighed in favor of


                                     2
supervised release, while the State argued that the circumstances of the

crime, including the allegation Arslanian uploaded video footage of the

shooting to his Instagram page, and an extensive criminal history warranted

standard bond. After the parties presented their respective arguments, the

trial court denied the motion, finding Arslanian posed a flight risk and danger

to the community. The defense then requested to elicit testimony from

Arslanian regarding his economic circumstances. The trial court granted the

request, but no further argument was had. The instant petition ensued.

                              LEGAL ANALYSIS

      In these proceedings, Arslanian relies upon a line of authority

espousing the proposition that the failure by the trial court to explicitly

address a defendant’s financial resources in considering a requested bond

reduction merits relief in habeas corpus. See Sylvester v. State, 175 So. 3d

813, 814 (Fla. 5th DCA 2014); Yearby v. State, 306 So. 3d 1141, 1443 (Fla.

3d DCA 2020).        We begin our analysis by examining the relevant

constitutional and statutory directives relating to pretrial release.

      Although a trial court has broad discretion in determining release

conditions, article I, section 14 of the Florida Constitution provides,

      Unless charged with a capital offense or an offense punishable
      by life imprisonment and the proof of guilt is evident or the
      presumption is great, every person charged with a crime or
      violation of municipal or county ordinance shall be entitled to

                                        3
      pretrial release on reasonable conditions. If no conditions of
      release can reasonably protect the community from risk of
      physical harm to persons, assure the presence of the accused at
      trial, or assure the integrity of the judicial process, the accused
      may be detained.

See also Fla. R. Crim. P. 3.131(a).         In determining what constitutes

“reasonable conditions” in any given case, we have previously held that “in

order to make a bond determination and exercise its discretion, the trial court

must take evidence and make findings on the statutory factors for setting

conditions for pretrial release.” Diaz v. Junior, 46 Fla. L. Weekly D2352,

D2352 (Fla. 3d DCA Nov. 3, 2021). As pertinent here, among those statutory

factors the trial court is required to consider are: “[t]he defendant’s family

ties, length of residence in the community, employment history, financial

resources, and mental condition.” § 903.046(2)(c), Fla. Stat. (2021); see

also Fla. R. Crim. P. 3.131(b)(3). Consideration of financial resources is of

particular importance, as this court has previously observed “excessive

bond, depending on the financial resources of the defendant, is tantamount

to no bond at all.” Camara v. State, 916 So. 2d 946, 947 (Fla. 3d DCA 2005).

      In the instant case, Arslanian correctly contends the trial court failed to

explicitly address his lack of financial resources in denying the modification

motion. The notion, however, that the trial court did not consider his financial

resources is dispelled by the record before us. Of initial note, the trial judge


                                       4
commenced the hearing by indicating he had reviewed the motion for

modification of release conditions. The judge then repeated “I have read the

motion.”     Detailed within the motion were the economic circumstances

purportedly precipitating the request for modification. Moreover, the trial

court did not issue any ruling until after Arslanian argued he was indigent

and lacked sufficient financial resources to satisfy a cash bail.

      Further, unlike the cases cited in support of habeas relief, here,

Arslanian did not seek a reduction in bail.         Instead, he only sought

nonmonetary release. In furtherance of his position, he argued he had no

resources available to pay any amount of bail. The logical inference to be

drawn from this argument is that bail in any amount would have been

excessive.

      In Knight v. State, 213 So. 3d 1019 (Fla. 1st DCA 2017), our sister

court addressed an analogous habeas petition. There, the First District Court

of Appeal considered whether bail in the amount of $250,000 was excessive

for a defendant with only $10,000 in available funds. Although the trial court

had failed to render factual findings, the appellate court nonetheless denied

habeas relief, cogently reasoning:

      Knight cannot satisfy her burden by just showing that $250,000
      is excessive; she must also show that any amount over $10,000
      would be excessive. This is because she has maintained
      throughout the case that she could afford no more than $10,000.

                                       5
      Her counsel acknowledged at oral argument that any higher
      amount would leave her in precisely the same situation she now
      faces—held based on her inability to satisfy the monetary
      condition. Therefore, unless we conclude that the trial court must
      set bail at $10,000 or less—a conclusion we cannot accept—
      ordering a reduced bail would be “at most an idle gesture.”

Knight, 213 So. 3d at 1021 (footnote omitted) (quoting Ex parte Smith, 193

So. 431, 435 (1940)).

      Drawing upon the logic advanced in Knight, we reject the proposition

that where a defendant lacks sufficient financial resources to satisfy cash

bail, a trial court is required to impose nonmonetary release conditions. This

would render the remaining statutory factors superfluous and divest the trial

court of any meaningful discretion in determining reasonable release

conditions.

      Finally, it bears note that it was not until the trial court rendered ruling

that Arslanian sought to supplement the record with financial testimony.

Despite the fact he was allowed full access to the record, Arslanian made no

further argument and did not raise any deficiency in the ruling below.

“Although [his] habeas petition falls within this court’s original jurisdiction,

[Arslanian] is not excused from the requirement that [he] first raise his

argument below.” Id. at 1022. By affording “the trial court an opportunity to

resolve the issues,” this requirement obviates any need for our intervention.

Id.

                                        6
     Accordingly, we conclude that relief in habeas corpus does not lie, and

we therefore deny the petition.

     Petition denied.




                                    7